Name: COMMISSION REGULATION (EEC) No 2565/93 of 17 September 1993 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: economic geography;  plant product;  tariff policy
 Date Published: nan

 18 . 9 . 93 Official Journal of the European Communities No L 235/23 COMMISSION REGULATION (EEC) No 2565/93 of 17 September 1993 amending Regulation (EEC) No 891/89 on special detailed rules (or the application of the system of import and export licences for cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, of the planned operation and subject to presentation of the final contract between the parties within a set time limit ; Whereas experience shows that contracts for exportation to ACP countries are often modified on the part of the countries of destination ; whereas to reduce the risk involved it should be made permissible for contracts to be executed in part by delivery to another destination provided it belongs to the same group of countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Articles 9 (2) and 13 (6) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1544/93 (4), and in particular Articles 10 (2) and 17 (5) thereof, HAS ADOPTED THIS REGULATION : Whereas, in view of the competitive situation on the world market, pursuant to Commission Regulation (EEC) No 891 /89 (*), as last amended by Regulation (EEC) No 3570/92 (6), export licences for the main products with a special period of validity may be issued on application if a contract justifying a longer period than normal is in course of conclusion ; whereas it is a condition of issue that this contract be submitted to the competent autho ­ rity ; whereas experience indicates that additional require ­ ments should be imposed in order to guarantee satisfac ­ tory operation of the provision ; Article 1 Article 11 of Regulation (EEC) No 891 /89 is amended as follows : 1 . paragraph 1 is replaced by the following : * 1 . In special cases, the period of validity of an export licence for common wheat, durum wheat, rye, barley, maize, rice, wheat or rye flour, groats and meal of durum wheat or products falling within CN code 2309 (excluding codes 2309 10 70, 2309 10 90 , 2309 90 10, 2309 90 70 , 2309 90 91 and 2309 90 99) containing less than 50 % by weight of milk products, may be longer than that laid down in Article 9 ( 1 ) if the interested party is in the process of concluding a contract warranting a longer period. Applicants shall submit to the competent authority a written statement from an official body or an underta ­ king operating in the country of destination, indicating the scheduled quantity and quality of the products, the delivery time and the price terms. The Member State shall immediately send the Commission a copy of the statement for information.' ; 2. the second and third subparagraphs of paragraph 2 are replaced by the following : 'For exports to an ACP country or to several countries of one of the ACP country groups specified in Annex III, signatories to the Lome Convention, the minimum quantity provided for in the first subparagraph is reduced : Whereas budgetary constraints or the situation on the Community or world market may make it appropriate to restrict the granting of export licences with a special period of validity ; whereas for the purpose of managing the granting of such long-duration licences it should be specified that applications for the licence be accompanied by a statement from the importing country that a delivery contract is in course of conclusion, subject, if such be the case, to issue of the licence, for a quantity and delivery period corresponding to those applied for ; whereas it should also be specified that licences be issued only fol ­ lowing scrutiny by the competent authority with which the application has been lodged of the economic aspects (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 154, 25. 6. 1993, p. 5. 0 OJ No L 94, 7. 4. 1989, p . 13. 0 OJ No L 362, 11 . 12. 1992, p . 51 No L 235/24 Official Journal of the European Communities 18 . 9 . 93 shall inform the applicant of the Commission s deci ­ sion . 0 OJ No L 181 , 1 . 7 . 1992, p. 21 . ; 4 . in the first subparagraph of paragraph 4 the last sentence is replaced by the following : 'The country (or countries within a single group) of destination shall be shown in Section 7 and the licence shall carry with it the obligation to export to that country or countries. However, for up to 10 % of the quantities entered on the licence, the contract may be executed by delivery to another country indicated in Annex III as falling within the same group.'  to 20 000 tonnes for common wheat, durum wheat, rye, barley, maize, rice, wheat or rye flour and products falling within CN code 2309 (excluding codes 2309 10 70, 2309 10 90, 2309 90 10 , 2309 90 70, 2309 90 91 and 2309 90 99) containing less than 50 % by weight of milk products, and  to 5 000 tonnes for groats and meal of durum wheat and rice. Applications relating to several countries within a group of ACP countries must specify the name of each scheduled country of destination.' ; 3 . paragraph 3 is replaced by the following : '3 . The Member State of the competent authority receiving the application shall examine it, in particular as to quantity, economic implications of the exporta ­ tion envisaged and the practicality of execution and, if it finds the application admissible, shall notify the Commission, which shall take a decision in accordance with the procedure laid down in Article 23 of Council Regulation (EEC) No 1766/92 f) or Article 26 of Regu ­ lation (EEC) No 1418/76 . If the Commission accepts the application it shall set a time limit for presentation of the contract to the competent authority. The latter Article 2 The Annex to this Regulation is hereby added to Regula ­ tion (EEC) No 891 /89 as Annex III . Article 3 This Regulation shall enter into force on the third day followng its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 September 1993 . For the Commission Rene STEICHEN Member of the Commission 18 . 9 . 93 Official Journal of the European Communities No L 235/25 ANNEX ANNEX III Groups of ACP signatories to the Lome Convention Group I Group II Group III Group IV Group V Group VI Group VII Mauritania Chad Angola Sudan Seychelles Haiti Papua New Guinea Mali Central Zambia Djibouti Comoros Dominican Fiji African Republic Republic Niger Benin Malawi Ethiopia Madagascar Antigua and Kiribati Barbuda Senegal Nigeria Mozambique Somalia Mauritius Bahamas Solomon Islands Burkina Faso Cameroon Namibia Uganda Barbados Samoa Gambia Equatorial Botswana Kenya Belize Tonga Guinea Guinea-Bissau Sao Tome and Zimbabwe Tanzania Dominica Tuvalu Principe Guinea Gabon Lesotho Grenada Vanuatu' Cape Verde Congo Swaziland Jamaica Sierra Leone Zaire Saint Christopher and Nevis Liberia Rwanda Saint Lucia Cote d'lvoire Burundi Saint Vincent and the Grenadines jhana Trinidad and Tobago fogo Guyana Suriname